DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-34 are allowed.

Reasons for Allowance
Examiner’s statement of reasons for allowance for claims 21-34 are stated below.
Regarding independent Claims 21, 28 and 33, the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of said prior art that teaches “encapsulating, at said source node, a data packet with application-specific metadata header and a predetermined transport layer protocol header, and configuring said application-specific metadata header to describe at least a current hop count corresponding to said data packet and pre-configured number of allowable hops; storing in a security policy database (SPD), a pre-defined set of rules applicable to each of said source node, said destination node, and said plurality of intermediary nodes respectively, and wherein said set of rules determine at least whether said data packet should be processed in line with IPSec protocol at each of said source node, said plurality of intermediary nodes, and said destination node; in an event said set of rules incorporated within said security policy database enable said source node, said destination node, and at least some of said intermediary nodes to process said data packet in line with IPSec protocol: generating security associations (SA) in line with said IPSec protocol and applying said security associations respectively to said source node, said destination node, and said at least some of said intermediary nodes configured in line with said IPSec protocol; processing, at said source node, said data packet in line with said IPSec protocol, and randomly selecting a security association configured in line with said IPSec protocol; determining, at said source node, said current hop count corresponding to said data packet, and transmitting said data packet from said source node to an intermediary node associated with randomly selected security association, only in an event said current hop count is determined to be less than said pre-configured number of allowable hops; processing said 
The dependent claims 22-27, 29-32 and 34 are allowable due to its dependence on independent claims 21, 28 and 33 respectively.

The closest prior art made of record are:
Fouladgar et al. (US2015/0033010) teaches method and system for the secure exchange of data over an ad-hoc network.  Providing a security graph for the network and a communication graph for the network, routing a data item between the sender node sending the data and each receiver node receiving the data along a secure route on the security graph.  Generating, between one relay node and a subsequent relay node of the secure route, an appropriate message, containing the data protected in accordance with a security association shared between the relay node and the subsequent relay node.  Routing the message from the relay node to the subsequent relay node along a communication route on the communication graph. 
Pratt, Jr. et al. (US2011/0216656) teaches method and system for routing a data packet between a first node and a second node on a communication network includes defining a first graph through the first node and the second node and zero or more intermediate nodes, associating several nodes which belong to the communication network with the first graph, associating a first unique graph identifier with 
Mohammadi et al. (US2016/0099859) teaches method and system for packet forwarding validation. Receiving a data packet that comprises a next-hop index and a plurality of next-hop identifiers, wherein the next-hop index references a next-hop identifier from the plurality of next-hop identifiers, and wherein the plurality of next-hop identifiers indicates a sequence of next-hops through a network for the data packet, identifying a previous-hop network node using the next-hop index and the plurality of next-hop identifiers, determining a transmitter network node of the data packet, comparing the previous-hop network node and the transmitter network node, detecting a forwarding error when the previous-hop network node and the transmitter network node are not the same, and processing the data packet when the previous-hop network node and the transmitter network node are the same. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY TSANG whose telephone number is (571)270-7959.  The examiner can normally be reached on M-F 8am - 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 





/HENRY TSANG/
Primary Examiner, Art Unit 2495